 

ang th

 

  

 

| USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOCH LL Lp f..}
---- -- maaeX Hoaresicem (pg [JD/Z/f 7
PETER-JOHN RODRIGUEZ, Veer ssn ati, temps!
Plaintiff,
ORDER
Vv.
21 CV 2358 (VB)(JCM)
COMMISSIONER ANDREW SAUL,
Commissioner of Social Security,
Defendant.
a __- — vee e eee een X

 

By Order dated March 19, 2021 (Doc. #7), the Court referred this case to Magistrate
Judge Judith C. McCarthy for a report and recommendation.

On May 21, 2021, to conserve resources, to promote judicial efficiency, and in an effort
to achieve a faster disposition of this matter, the Court ordered that the parties must discuss
whether they are willing to consent, under 28 U.S.C. § 636(c), to conducting all further
proceedings before the assigned Magistrate Judge. (Doc. #10). The Court ordered defendant’s
counsel to respond by June 4, 2021.

To date, the Court has received no answer to the May 21, 2021, Order.

Accordingly, the Court sua sponte extends defense counsel’s time to June 22, 2021, to
comply with the Court’s May 21, 2021, Order, and either (i) file a letter with the Court, with an
attached fully executed Notice, Consent, and Reference of a Civil Action to a Magistrate Judge
form, the blank form for which is attached to this order (and also available at
https://nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf); or (ii) file a letter advising the
Court that the parties do not consent, but without disclosing the identity of the party or
parties who do not consent, The parties are free to withhold consent without negative
consequences.

Dated: June 8, 2021
White Plains, NY
SO ORDERED:

Vill

Vincent L. Briccetti
United States District Judge

 

 

 
AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge

UNITED STATES DISTRICT COURT

 

 

for the
) !
Plaintiff )
Vv. ) Civil Action No.
) |
Defendant )

NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry ofa final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.

You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.

Consent to a magistrate judge's authority, The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.

Printed names of parties and attorneys Signatures of parties or attorneys Dates

 

 

 

Reference Order

IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.

Date:

 

District Judge's signature

 

Printed name and title

Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
magistrate judge. Do not return this form to a judge.
